DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE

 Claims 19 is eligible and excludes an embodiment that is a computer program per se. Therefore, the claim is not rejected under 101. Please, see [0148], e.g., “[0148] Moreover, while a computer 
storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially generated propagated signal. The computer storage medium can also be, or be included in, one or more separate 
components or media (e.g., multiple CDs, disks, or other storage devices). Accordingly, the 
computer storage medium is both tangible and non-transitory.”
Per MPEP 2111.01 IV, applicant may act as his/her own lexicographer provided he/she “clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”. 

Claim Objections
Claims 1, 2, 4, 6, 10, 11, 13, 15, and 19 are objected to because of the following informalities:  For instance, claim 1, in line 5, the terms “each people” are not in the correct grammatical form. They should be amended to -- each person -- OR -- each individual --.
Similarly, for the same issues as in claim 1, claims 2, 4, 6, 10, 11, 13, 15, and 19 should be reviewed and modify accordingly. Appropriate/clarification correction is required.
Claims 6 and 15 are objected to because of the following informalities: Claim 6, in line 3, and claim 15, in line 2, respectively, recite “there is suspicious people.”  The applicant perhaps meant to recite -- there are suspicious people --.   Appropriate/clarification correction is required.
Claims 1, 10, and 19 are objected to because of the following informalities: Claims 1, 10, and 19 are objected to because the term “IoT" is an acronym, which could mean different things and /or change in meaning overtime, hence it would be desirable to write out the actual words which the acronym refers to.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the invention described by the claimed steps is directed towards an abstract idea.
Regarding Claim 1, the claim is directed to a system comprising at least one computing device and one memory. The system is directed to statutory category of invention, i.e., a machine (a combination of devices).
However, the claim recites elements that describe the steps of receiving data, determining number and identities of people, and generating a report, which is a generic automation of a mental process. For instance a human security guard can be instructed to count people in a room and create a listing of their names and location. As such, there is no technological solution or computational technique recited in the claims, just general computing structures and techniques which do not add significantly more. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Regarding claims 2-9, claim 2-9 recite elements that describe the steps of receiving data, determining number and identities of people, registering users, sending, information, receiving, determining counts of people, determining time and locations, and generating a report, which is  a generic automation of a mental process. As such, there is no technological solution or computational technique recited in the claims, just general computing structures and techniques which do not add significantly more. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself. Accordingly, the claims are not patent eligible.
Regarding claim 10, Claim 10 is rejected under 35 U.S.C. 101 because the invention described by the claimed steps is directed towards an abstract idea.
The claim is directed to a statutory category, because a series of steps for generating data satisfies the requirements of a process.
For the same reasons set forth above, taking all the additional claim elements individually, and in combination, the claim as a whole does not amount to significantly more than the abstract idea itself. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Accordingly, the claim is not patent eligible.
Regarding claims 11-18, for the same reasons set forth above with respect to claims 2-9, taking all the additional claim elements individually, and in combination, the claim as a whole does not amount to significantly more than the abstract idea itself. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Accordingly, the claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the invention described by the claimed steps is directed towards an abstract idea.
The claim recites a one or more computer-readable media with stored instructions. Therefore, the claim is directed to a manufacture (an article produced from materials), which is a statutory category of invention. 
The claim recites the same steps as claim 10. Therefore, the claim is directed to the same abstract idea identified in claim 10 which steps of receiving data, determining number and identities of people, and generating a report, is a generic automation of a mental process.
For the same reasons set forth above, taking all the additional claim elements individually, and in combination, the claim as a whole does not amount to significantly more than the abstract idea itself. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Accordingly, claim 19 is not patent eligible.
Regarding claim 20, for the same reasons set forth above with respect to claim 3, taking all the additional claim elements individually, and in combination, the claim as a whole does not amount to significantly more than the abstract idea itself. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Accordingly, claim 20 is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9-11, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al (US 9513364).
Regarding claim 1, Hall discloses a system for providing security services  (Figure 1,  networked security system; security/intrusion and alarm systems, col. 2, ll. 60-61), comprising:
at least one computing device operably coupled to at least one memory (col. 1, ll. 33-35, a system includes a processor and memory, with the system configured to authenticate tags passing through detection regions) configured to:
receive data from one or more IoT devices  (e.g., appliance 24a) associated with an institution (col. 5, ll. 65-67-col. 6, ll. 1-5, a system includes a processor and memory, with the system configured to authenticate tags passing through detection regions).  It is noted that the language “associated with” ‘an institution’ is interpreted as any devices communicating within somewhere, e.g., “tags” passing through detection regions; for instance,  “tracking appliances 24a-24n are fixed, ... , a building or a site, thus they are associated with the institution “building” or “a site”); 
determine a total count of people within an area (Figure 2 and col. 5, ll. 36-39,  tracking appliances 24a-24n produce counts and maintain counts of the number of people with credentialed badges in the respective detection zones 26a-26n, i.e., “within an area”);
determine a location (e.g., monitoring locations) for each people within the area (col.5, ll. 35-37, monitors locations of personnel (“people”) within building or secure area (thus, “within the area”); 
identify each people within the area (col. 1, ll. 34-37, state that  the system, “receive data that identifies a number of people passing through or within the detection regions”;
and generate a security report (col. 7, ll. 11-14,  “If a procedure is not followed 94 a report 98 and/or an alarm 96 is generated depending on the procedure.” A report regarding “an alarm” is fairly characterized as security report).  
Regarding claim 2, Hall discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to:
identify each people within the area based analyzing profiles from a database ( col. 6, ll. 59-62, “the number people identified using the people counting component of the system with the number of tags identified by the system,” and, claim 2: “compare people identified with tags identified by the system in a specific detection region against the access control list”).
Regarding claim 4, Hall discloses the system of claim 1, wherein the security report includes the total count of people, the location of each people, and an identification of each people within the area (Figure 2 and col. 5, ll. 36-39,  tracking appliances 24a-24n produce counts and maintain counts of the number of people with credentialed badges in the respective detection zones 26a-26n, i.e., “within an area,” col.5, ll. 35-37, monitors locations of personnel (“people”) within building or secure area (thus, “within the area”), col. 1, ll. 34-37, state that  the system, “receive data that identifies a number of people passing through or within the detection regions”; col. 7, ll. 11-14,  “If a procedure is not followed 94 a report 98 and/or an alarm 96 is generated depending on the procedure.” A report regarding “an alarm” is fairly characterized as security report).
Regarding claim 6, Hall discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to: determine whether there is suspicious people within the area using the total count of people and identification of each people (col. 7, ll. “57-63, “During an emergency, such as an incident with an armed intruder, the system can show the location of any person without a tag by correlating 104 personnel authentication and tracking appliances 24a-24n and/or the system 22 video information with the tag information. The system 22 can send video information from cameras to emergency responders and security managers.”.  
Regarding claim 7, Hall discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to:
determine an event location of an event associated with the area (col. 10, ll. 6-9, “Each monitoring server of the central monitoring station may be associated with an IP address and port(s) by which it communicates with the control panels and/or the user devices to handle alarm events, etc.”).
Regarding claim 9, Hall discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to: receiving, via a user device, a user identity; and determine a time for the user identity and storing the location, the time (col. 3, ll. 37-40, “providing real-time monitoring during an evacuation or emergency so that security personnel can determine the location of missing people and provide detection of unauthorized people within a building or area) and the user identity (Figure 7 and col. 6, ll. 49-56, the access control list stores a set of tags corresponding to authorized persons and also stores data that delineates those areas in which the authorized users of such tags are authorized to have access). 
 Claim 10 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Hall, col. 1, ll. 43-44, “includes … methods”).
 Claim 11 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
 Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
 Claim 15 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
 Claim 16 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
 Claim 18 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Hall, col. 9, ll. 65-67, “The processor may include, or be in communication with, the memory that stores processor executable instructions”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3,  5, 8, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 9513364) in view of Keuffer et al (US 20170352209).
Regarding claim 3, Hall discloses the system of claim 1, as above, wherein the at least one computing device operably coupled to the at least one memory is further configured to:
Register, by a user device, a first user at the institution (coll. 11, claim 1: “collect data from personnel authentication and tracking appliances covering detection regions in various points throughout a site; authenticate tags passing through the detection regions against an access control list that list tags having access to specific detection regions.” Thus, the system records (collects) or reads, or enters or files, notes, or lists, e.g., registers). 
Hall, however, does not expressly disclose send, by the user device, biometric information of the first user; receive, via a universal credential management system, a plurality of roles and an authorization code;  provide, by the user device, the authorization code to the institution ; and receive, via the universal credential management system, a confirmation that access was granted to the institution. 
In similar endeavor of providing user information for access authorization,  Keuffer discloses send, by the user device, biometric information of the first user ( [0025] states that “the process can also comprise a preliminary enrolment step during which the client device sends to the remote calculation server at least one identity datum of the individual and one biometric datum of the individual certified by control authority; [0029] when the individual presents themselves at the control authority's control point, the process can also comprise a step during which the processing unit of control authority acquires a biometric datum on the individual and compare said datum to the datum sent by the client device); receive, via a universal credential management system, a plurality of roles and an authorization code (claim 1, wherein, transmitting, by the remote calculation server to the client device, the result of calculation of the function and the proof of exactness of the calculation);  provide, by the user device, the authorization code to the institution (claim 1, states that “when the individual presents themselves at the control point: transmitting, by the client device to a processing unit of control authority (e.g., institution), the biometric datum acquired on the individual”); and receive, via the universal credential management system, a confirmation that access was granted to the institution  ([0076] states that, “ … it suffices for the distance between the biometric datum of the individual and one of the biometric reference data to be under the threshold to consider that the individual has the right to access the zone and pass through the control point”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the security mechanisms of Hall with the mechanisms of Keuffer to include sending biometric information of the user to a remote credential system for independently receiving authorization in order to provide secure access to a premises or secured location and for the purpose of granting entry or access to authorized personnel and for security compliance.
Regarding claim 5, Keuffer discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to: receive, by a user device, certification information associated with a second user (claim 1, wherein, transmitting, by the remote calculation server to the client device, the result of calculation of the function and the proof of exactness of the calculation); authorize the received certification information ([0076] states that, “ … it suffices for the distance between the biometric datum of the individual and one of the biometric reference data to be under the threshold to consider that the individual has the right to access the zone and pass through the control point”); and -66- 4812-8797-8945.1Atty. Dkt. No.: 121208-0107 in response to authorizing the certification information  send the certification information to a plurality of institutions comprising at least the institution ([0029] when the individual presents themselves at the control authority's control point, the process can also comprise a step during which the processing unit of control authority acquires a biometric datum on the individual and compare said datum to the datum sent by the client device).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the security mechanisms of Hall with the mechanisms of Keuffer to include for independently receiving authorization in order to provide secure access to a premises or secured location and for the purpose of granting entry or access to authorized personnel and for security compliance.
Regarding claim 8, Keuffer discloses the system of claim 1, wherein the at least one computing device operably coupled to the at least one memory is further configured to: receive first permission information and a first plurality of roles associated with the institution (claim 1, wherein, transmitting, by the remote calculation server to the client device, the result of calculation of the function and the proof of exactness of the calculation; receive second permission information and a second plurality of roles associated with a second institution ([0076] states that, “ … it suffices for the distance between the biometric datum of the individual and one of the biometric reference data to be under the threshold to consider that the individual has the right to access the zone and pass through the control point”); determine an assignment of a customized plurality of roles to a user ([0029] when the individual presents themselves at the control authority's control point, the process can also comprise a step during which the processing unit of control authority acquires a biometric datum on the individual and compare said datum to the datum sent by the client device), wherein the user is associated with the institution and the second institution ( [0025] states that “the process can also comprise a preliminary enrolment step during which the client device sends to the remote calculation server at least one identity datum of the individual and one biometric datum of the individual certified by control authority); and generate an authorization code for the user, wherein the authorization code provides access to the institution and the second institution ([0076] states that, “ … it suffices for the distance between the biometric datum of the individual and one of the biometric reference data to be under the threshold to consider that the individual has the right to access the zone and pass through the control point”).   
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the security mechanisms of Hall with the mechanisms of Keuffer to include for independently receiving authorization in order to provide secure access to a premises or secured location and for the purpose of granting entry or access to authorized personnel and for security compliance.
Claim 12 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9455988 to Oberheide et al: Receiving a first device profile and associating the first device profile with a first application instance that is assigned as an authentication device of a first account; receiving a second device profile for a second application instance.
US 8041743 to Armstrong et al: Semantic technologies and semantic computing approaches offer ways to correlate and associate distributed and disparate data sources to help officials understand who an individual is and if their declared intentions are legitimate.
US 20030034876 to Puchek et al: A control unit compares the entry data including identification information and number of people entering the area with stored data, based on which the access is granted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644